       Case 1:18-cr-00887-SHS Document 147 Filed 09/07/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                   X


UNITED STATES OF AMERICA
                                                          PRELIMINARY ORDER OF
               - V. -                                     FORFEITURE/
                                                          MONEY JUDGMENT
JASON RHODES,
                                                          S 1 18 Cr. 887 (SHS)
                        Defendant.

----------------------------------                   X




               WHEREAS, on or about December 16, 2019, JASON RHODES, (the "Defendant")

was charged in a four-count Superseding Indictment, S 1 18 Cr. 887 (SHS) (the "Indictment") with

conspiracy to commit securities fraud and wire fraud, in violation of Title 18, United States Code,

Section 371 (Count One); securities fraud, in violation of Title 15, United States Code, Sections

78j(b) & 78ff; Title 17, Code of Federal Regulations, Section 240.l0b-5; and Title 18, United

States Code, Section 2 (Count Two); wire fraud, in violation of Title 18, United States Code,

Sections 1343 and 2 (Count Three); investment advisor fraud, in violation of Title 15, United States

Code, Sections 80b-6 and 80b-17 and Title 18, United States Code, 2 (Count Four);

               WHEREAS, the Indictment included a forfeiture allegation as to Counts One

through Four of the Indictment, seeking forfeiture to the United States, pursuant to Title 18, United

States Code, Section 98l(a)(l)(C) and Title 28, United States Code, Section 2461(c), of any and

all property, real and personal, that constitutes or is derived from proceeds traceable to the

commission of the offenses charged in Counts One through Four of the Indictment, including but

not limited to a sum of money in United States currency representing the amount of proceeds

traceable to the commission of the offenses charged in Counts One through Four of the Indictment;
         Case 1:18-cr-00887-SHS Document 147 Filed 09/07/21 Page 2 of 4




               WHEREAS , on or about January 9, 2020, the Defendant pled guilty to Counts One

through Four of the Indictment;

               WHEREAS, the Government asserts that $25,451 ,801 in United States currency

represents any and all property, real and personal, that constitutes or is derived from proceeds

traceable to the commission of the offense charged in Counts One through Four of the Indictment,

that the Defendant personally obtained, of which the Defendant is jointly and severally liable with

co-conspirators Steven Simmons, United States v. Simmons, 17 Cr. 127 (KMW) (S .D.N .Y.) and

the forfeiture money judgment entered against Simmons in that matter and Mark Varacchi, United

States v. Varacchi, 17 Cr. 76 (NRB) (S.D.N.Y) to the extent a forfeiture money judgment is entered

against Varacchi in that matter; and

               WHEREAS, the Court finds that as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offenses charged in Counts One through Four of the

Indictment that the Defendant personally obtained cannot be located upon the exercise of due

diligence.

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.      As a result of the offenses charged in Counts One through Four of the

Indictment, to which the Defendant pled guilty, a money judgment in the amount of $25,451,801

in United States currency (the "Money Judgment"), representing the amount of proceeds traceable

to the offenses charged in Counts One through Four of the Indictment that the Defendant

personally obtained, of which the Defendant is jointly and severally liable with co-conspirators

Steven Simmons, United States v. Simmons, 17 Cr. 127 (KMW) (S.D.N.Y.) and the forfeiture

money judgment entered against Simmons in that matter and Mark Varacchi, United States v.
         Case 1:18-cr-00887-SHS Document 147 Filed 09/07/21 Page 3 of 4




Varacchi, 17 Cr. 76 (NRB) (S.D.N.Y) to the extent a forfeiture money judgment is entered against

Varacchi in that matter, shall be entered against the Defendant.

               2.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, JASON RHODES

and shall be deemed part of the sentence of the Defendant, and shall be included in the judgment

of conviction therewith.

               3.      All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney's Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew's

Plaza, New York, New York 10007 and shall indicate the Defendant's name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21 , United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney' s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.
        Case 1:18-cr-00887-SHS Document 147 Filed 09/07/21 Page 4 of 4




              7.     The Court shall retain jurisdiction to enforce this Preliminary Order of

Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

Dated: New York, New York
        September  _J_,
                     2021




                                                             LE SIDNEY H. STEIN
                                                           STATES DISTRICT JUDGE
